DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 10/07/2022

	Claim(s) 1-20 are pending.
	Claim(s) 1, 11, and 20 have been amended.
	The 35 USC § 101 rejection to claim(s) 11-19 have been withdrawn in view of the amendments received on 10/07/2022.
The 35 U.S.C § 103 rejection to claim(s) 1-20 have been fully considered in view of the amendments received on 10/07/2022 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 10/07/2022


Regarding independent claim(s) 1, 11, and 20:

Applicant’s arguments (Remarks, Page 8: ¶ 2-3 and Page 9: ¶ 5), filed 10/07/2022, with respect to the rejection(s) of claim(s) 1, 11, and 20 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Haug, III et al. (US PGPUB No. 20100153841 A1) fails to disclose the subject matter of “… adjusting a view of the workspace to visually maintain a pre-scaling relative node size of each of the new node and the one or more nodes”. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Haug, III et al., in view of Saillet et al. (US PGPUB No. 20080012859 A1), further in view of Nagata (US PGPUB No. 20170078504 A1).

Applicant’s arguments (Remarks, Page 9: ¶ 2-3), filed 10/07/2022, with respect to the rejection(s) of claim(s) 1, 11, and 20 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Saillet et al. fails to disclose the subject matter of “… adjusting a view of the workspace to visually maintain a pre-scaling relative node size of each of the new node and the one or more nodes”. Moreover, Saillet et al. teaches the scaling of one object/node as opposed to visually maintain a pre-scaling relative node size of each of the new node and the one or more nodes. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of prior art as mentioned above.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 5-9, 11-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haug, III et al., US PGPUB No. 20100153841 A1, hereinafter Haug, in view of Saillet et al., US PGPUB No. 20080012859 A1, hereinafter Saillet, further in view of Nagata, US PGPUB No. 20170078504 A1, hereinafter Nagata.

	
Regarding claim 11, Haug discloses a system (Haug; a computer system [¶ 0126-0127, ¶ 0130, and ¶ 0132], as illustrated within Fig. 24) comprising: 
one or more processors (Haug; the computer system, as addressed above, comprises one or more processors [¶ 0126-0127]);
one or more computer-readable media comprising instructions which, when executed by the one or more processors, cause the one or more processor to perform operations for automatically adjusting a workspace comprising a plurality of nodes for sustained workflow (Haug; one or more computer-readable media comprising instructions which cause the one or more processor [¶ 0127-0129 and ¶ 0131] to perform operations for automatically/triggered adjusting/correct a workspace comprising a plurality of nodes/shapes for subjectively sustained workflow [¶ 0074-0075, ¶ 0079-0081, and ¶ 0132], as illustrated within Figs. 13A-B, when executed by the one or more processors [¶ 0126-0128]; wherein, auto correction [¶ 0080-0081] is after a triggered request [¶ 0076-0077] and/or during  construction [¶ 0132]), the operations comprising:
receiving a new node in the workspace (Haug; the operations, as addressed above, comprises receiving a new/inserted node/shape in the workspace [¶ 0039-0040]; wherein, in the event of an inserted shape/node [¶ 0057] one or more corrections are performed by the computer (i.e. layout correction engine) [¶ 0058-0060]; moreover, one or more shapes/nodes can be added using drag and drop in relation with a trigged layout correction [¶ 0037-0038]);
determining that the new node overlaps with one or more nodes (Haug; determining that the new/inserted shape/node overlaps with one or more shapes/nodes [¶ 0070-0071 and ¶ 0079-0081], as illustrated within Figs. 11A-C; moreover, conflict resolution rules [¶ 0072-0073], as illustrated within Figs. 12A-C; additionally, virtual overlap [¶ 0050-0052]);
repositioning a set of nodes within a predetermined distance of the overlap (Haug; repositioning a set of shapes/nodes [¶ 0070-0071] within a predetermined distance (associated with one or more rules) of the overlap [¶ 0072-0073 and ¶ 0078-0079], as illustrated within Figs. 11A-C and Figs. 12A-C; additionally, offset determinations [¶ 0077]), the set of nodes comprising the new node and the one or more nodes (Haug; the set of shapes/nodes implicitly comprising the new/inserted shape/node and the one or more shapes/nodes [¶ 0072-0073], given shapes/nodes can be inserted as desired [¶ 0039-0040, ¶ 0057, and ¶ 0060]);
determining that the new node still overlaps with the one or more nodes (Haug; determining that the new/inserted shape/node still overlaps with the one or more shapes/nodes [¶ 0070-0071 and ¶ 0079-0081], as illustrated within Figs. 11A-C; moreover, conflict resolution rules [¶ 0072-0073], as illustrated within Figs. 12A-C; wherein, the one or more operations/steps of Figs. 13A-B are repeatable [¶ 0074-0076], such that conflict determination are made [¶ 0079-0081]); and
modifying the set of nodes until there is no overlap (Haug; modifying the set of shapes/nodes until there is correction (i.e. no overlap) [¶ 0079-0081]).
Haug fails to disclose scaling down nodes; and
adjusting a view of the workspace to visually maintain a pre-scaling relative node size of each of the new node and the one or more nodes.
However, Saillet teaches scaling down nodes (Saillet; resizing (i.e. scaling down, reducing, decreasing) objects/nodes [¶ 0055-0056 and ¶ 0059-0060]).
Haug and Saillet are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Haug, to incorporate scaling down nodes (as taught by Saillet), in order to provide an efficient arrangement of displayed information within a presentation and/or design environment (Saillet; [¶ 0009-0015]).
Haug as modified by Saillet fails to adjusting a view of the workspace to visually maintain a pre-scaling relative node size of each of the new node and the one or more nodes.
However, Nagata teaches adjusting a view of the workspace to visually maintain a pre-scaling relative node size of each of the new node and the one or more nodes (Nagata; adjusting a view of the workspace to visually maintain a pre-scaling relative node (i.e. UI part) size of each of the new node (i.e. UI part) and the one or more nodes (i.e. UI parts) [¶ 0136 and ¶ 0138]; wherein, the number of UI parts displayed each being reduced in size [¶ 0142-0143]; moreover, decreasing or increasing [¶ 0117-0119]).
Haug in view of Saillet and Nagata are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Haug as modified by Saillet, to incorporate adjusting a view of the workspace to visually maintain a pre-scaling relative node size of each of the new node and the one or more nodes (as taught by Nagata), in order to provide an space efficient layouts for a display that reduce visual clutter (Nagata; [¶ 0006-0008]).

Regarding claim 12, Haug in view of Saillet and Nagata further discloses the system of claim 11, wherein the set of nodes further comprises one or more other nodes (Haug; the set of shapes/nodes further comprises one or more other shapes/nodes [¶ 0039-0040], as illustrated within Figs. 2A-B).  

Regarding claim 13, Haug in view of Saillet and Nagata further discloses the system of claim 11, wherein the workspace comprises a workspace of a node editor of an object modeling application (Haug; the workspace comprises a workspace of a shape/node editor of an object modeling application [¶ 0037-0038 and ¶ 0132]; moreover, layout editor [¶ 0039-0040, ¶ 0074-0075, and ¶ 0081-0082]).  

Regarding claim 14, Haug in view of Saillet and Nagata further discloses the system of claim 11, wherein the repositioning is based at least in part on distances between the set of nodes (Haug; the repositioning is based at least in part on distances (or lack of distance) between the set of nodes [¶ 0070-0073], as illustrated within Figs. 11A-C and Figs. 12A-C; additionally, alignment [¶ 0052], as illustrated within Figs. 8A-B).  

Regarding claim 15, Haug in view of Saillet and Nagata further discloses the system of claim 11, wherein the repositioning is based at least in part on a number of connection hops between the new node and each of the one or more nodes (Haug; the repositioning is based at least in part on a number of dependencies (i.e. connection hops) between the new/inserted shape/node and each of the one or more shape/nodes [¶ 0039-0040 and ¶ 0077-0079]; moreover, dependency tree (data-structure and behavior) [¶ 0048-0049 and ¶ 0057-0059]).

Regarding claim 16, Haug in view of Saillet and Nagata further discloses the system of claim 11, wherein the scaling (Saillet; the scaling, as addressed within the parent claim(s)) further comprises:
determining a size of each node within a second predetermined distance of the overlap (Saillet; the scaling, as addressed above, comprises implicitly determining a size of each object/node within a 2nd predetermined distance (i.e. distance range) of the overlap [¶ 0055 and ¶ 0074-0077], as illustrated within Fig. 7); and 
scaling based on the size of each node within the second predetermined distance of the overlap (Saillet; scaling, as addressed above, based on the size of each node within the 2nd predetermined distance (i.e. distance range) of the overlap [¶ 0055 and ¶ 0074-0077], as illustrated within Fig. 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Haug as modified by Saillet and Nagata, to incorporate the scaling further comprises: determining a size of each node within a second predetermined distance of the overlap; and scaling based on the size of each node within the second predetermined distance of the overlap (as taught by Saillet), in order to provide an efficient arrangement of displayed information within a presentation and/or design environment (Saillet; [¶ 0009-0015]).

Regarding claim 17, Haug in view of Saillet and Nagata further discloses the system of claim 11, the predetermined distance of the overlap (Haug; the predetermined distance of the overlap, as addressed within the parent claim(s)).
Saillet further teaches the predetermined distance comprises a circular area extending from a center point of the overlap (Saillet; the predetermined distance comprises a circular area extending from a center point of the overlap [¶ 0074-0077], as illustrated within Fig. 7; moreover, translation of information [¶ 0081-0082], as depicted within Fig. 9), a radius of the circular area being at least twice the dimension of at least one of the new node and the one or more nodes (Saillet; a radius of the circular area being at least twice the dimension of (at least one of the new node and) the one or more nodes [¶ 0074-0077], as depicted within Fig. 7; moreover, calculated distance as illustrated within Fig. 9 [¶ 0081-0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Haug as modified by Saillet and Nagata, to incorporate the predetermined distance comprises a circular area extending from a center point of the overlap, a radius of the circular area being at least twice the dimension of at least one of the new node and the one or more nodes (as taught by Saillet), in order to provide an efficient arrangement of displayed information within a presentation and/or design environment (Saillet; [¶ 0009-0015]).

Regarding claim 18, Haug in view of Saillet and Nagata further discloses the system of claim 11, the operations (Haug; the operations, as addressed within the parent claim(s)).
Saillet further teaches adjusting a view of the workspace to visually maintain pre-scaling sizes of the set of nodes (Saillet; adjusting a view of the workspace to visually maintain relative positions of the objects to each other is preserved (i.e. pre-scaling sizes of the set of nodes) [¶ 0055]; wherein, pre-scaling sizes does not imply a scaling event, but rather an event and/or situation before scaling), wherein the pre-scaling sizes are sizes of the set of nodes prior to being scaled down (Saillet; the relative positioning of the objects (i.e. pre-scaling sizes) are sizes of the set of objects/nodes prior to being resized (i.e. scaled down) [¶ 0055]; wherein, pre-scaling sizes does not imply a scaling event, but rather an event and/or situation before scaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Haug as modified by Saillet and Nagata, to incorporate adjusting a view of the workspace to visually maintain pre-scaling sizes of the set of nodes, wherein the pre-scaling sizes are sizes of the set of nodes prior to being scaled down (as taught by Saillet), in order to provide an efficient arrangement of displayed information within a presentation and/or design environment (Saillet; [¶ 0009-0015]).

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 11, due to the similarities claim 20 and claim 11 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 20; however, the subject matter/limitations not addressed by claim 11 is/are addressed below.
Haug discloses One or more non-transitory computer-readable media comprising instructions (Haug; one or more non-transitory computer-readable media comprising instructions [¶ 0127-0129 and ¶ 0131]; moreover, executing software [¶ 0126-0127]).
(further refer to the rejection of claim 11)

Regarding claim 1, the rejection of claim 1 is addressed within the rejection of claim 11, due to the similarities claim 1 and claim 11 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 1.

Regarding claim 2, the rejection of claim 2 is addressed within the rejection of claim 12, due to the similarities claim 2 and claim 12 share, therefore refer to the rejection of claim 12 regarding the rejection of claim 2.

Regarding claim 3, the rejection of claim 3 is addressed within the rejection of claim 13, due to the similarities claim 3 and claim 13 share, therefore refer to the rejection of claim 13 regarding the rejection of claim 3.

Regarding claim 5, the rejection of claim 5 is addressed within the rejection of claim 14, due to the similarities claim 5 and claim 14 share, therefore refer to the rejection of claim 14 regarding the rejection of claim 5.

Regarding claim 6, the rejection of claim 6 is addressed within the rejection of claim 15, due to the similarities claim 6 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 6.

Regarding claim 7, the rejection of claim 7 is addressed within the rejection of claim 16, due to the similarities claim 7 and claim 16 share, therefore refer to the rejection of claim 16 regarding the rejection of claim 7.

Regarding claim 8, the rejection of claim 8 is addressed within the rejection of claim 17, due to the similarities claim 8 and claim 17 share, therefore refer to the rejection of claim 17 regarding the rejection of claim 8.

Regarding claim 9, Haug in view of Saillet and Nagata further discloses the computer-implemented method of claim 1, further comprising: 
determining that the workspace is being scrolled (Saillet; determining that the workspace is being scrolled/scaled [¶ 0055 and ¶ 0074-0077], as illustrated within Fig. 7); and 
in response to determining that the workspace is being scrolled, adjusting a view of the workspace to visually maintain pre-scaling sizes of the set of nodes (Saillet; adjusting a view of the workspace to visually maintain pre-scaling sizes of the set of objects/nodes in response to determining that the workspace is being scrolled  [¶ 0055 and ¶ 0074-0077], as illustrated within Fig. 7; wherein, pre-scaling sizes does not imply a scaling event, but rather an event and/or situation before scaling), wherein the pre-scaling sizes are sizes of the set of nodes prior to being scaled down (Saillet; the relative positioning of the objects (i.e. pre-scaling sizes) are sizes of the set of objects/nodes prior to being resized (i.e. scaled down) [¶ 0055]; wherein, pre-scaling sizes does not imply a scaling event, but rather an event and/or situation before scaling). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Haug as modified by Saillet and  Nagata, to incorporate determining that the workspace is being scrolled; and in response to determining that the workspace is being scrolled, adjusting a view of the workspace to visually maintain pre-scaling sizes of the set of nodes, wherein the pre-scaling sizes are sizes of the set of nodes prior to being scaled down (as taught by Saillet), in order to provide an efficient arrangement of displayed information within a presentation and/or design environment (Saillet; [¶ 0009-0015]).



Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haug in view of Saillet as applied to claim(s) 1 above, and further in view of Dilts, US PGPUB No. 20120293558 A1, hereinafter Dilts.

	

Regarding claim 4, Haug in view of Saillet and Nagata further discloses the computer-implemented method of claim 1, wherein each of the plurality of nodes is associated with an object (Haug; each of the plurality of shapes/nodes is associated with an object [¶ 0033-0035]).
Haug as modified by Saillet and Nagata fails to explicitly disclose nodes is associated one or more properties of an object.
However, Dilts teaches each of the plurality of nodes is associated with one or more properties of an object (Dilts; each of the plurality of nodes is associated with one or more properties of an object [¶ 0063-0065]; moreover, information for rendering [¶ 0055 and ¶ 0062]; and moreover, UML [¶ 0043-0045]).
Haug in view of Saillet and Nagata and Dilts are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Haug as modified by Saillet and Nagata, to incorporate each of the plurality of nodes is associated with one or more properties of an object (as taught by Dilts), in order to provide an intuitive design environment that involves complex graphics objects (Dilts; [¶ 0007-0010 and ¶ 0015]).



Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haug in view of Saillet and Nagata as applied to claim(s) 9 and 18 above, and further in view of Fulks et al., US PGPUB No. 20130093787 A1, hereinafter Fulks.

Regarding claim 19, Haug in view of Saillet and Nagata further discloses the system of claim 18, wherein the adjusting (Saillet; the adjusting, as addressed within the parent claim(s)) comprises: 
displaying the set of nodes at the pre-scaling sizes (Saillet; the adjusting, as addressed above, comprises displaying the set of objects/nodes at the pre-scaling sizes [¶ 0055]; wherein, pre-scaling sizes does not imply a scaling event, but rather an event and/or situation before scaling).  
Haug as modified by Saillet and Nagata fails to disclose zooming in on an area of interest.
However, Fulks teaches zooming in on an area of interest (Fulks; zooming in on a POI (i.e. area of interest) [¶ 0160 and ¶ 0201]).
Haug in view of Saillet and Nagata and Fulks are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Haug as modified by Saillet and Nagata, to incorporate zooming in on an area of interest (as taught by Fulks), in order to provide large amounts of information within a relatively limited visual space in an uncluttered manner (Fulks; [¶ 0046-0047]).

Regarding claim 10, the rejection of claim 10 is addressed within the rejection of claim 19, due to the similarities claim 10 and claim 19 share, therefore refer to the rejection of claim 19 regarding the rejection of claim 10.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616